Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 8/29/2022.

As filed, claims 1, 5, 8-16, 20, 22-25, 29, 30, 36-44, and 53-57 are pending, wherein claims 54-57 are new; and claims 2-4, 6, 7, 17-19, 21, 26-28, 31-35, and 45-52 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 8/29/2022, with respect to claims 1, 5, 8-20, 22-25, 29-31, and 34-53, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 10, 12, 18, 31, 45, and 49-52 is withdrawn per amendments and cancellation of claims 18, 31, 45, and 49-52.

The § 112 fourth paragraph rejection of claims 11-20, 25, 31, and 45 is withdrawn per amendments and cancellation of claims 17-19, 31, and 45.

The § 112 fourth paragraph rejection of claim 10 is maintained because the stereochemistry of the hydroxyl group on the pyrrolidine ring in ULM is racemic, which contained species that is outside of the scope of claim 1.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 17-19, 31, 34, 35, and 45-52 by co-pending application No. 16/372,345 is withdrawn per cancellation of these claims.


The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 5, 8-16, 20, 22-25, 29, 30, 36-44, and 53 by co-pending application No. 16/372,345 is maintained because a terminal disclaimer to the abovementioned co-pending application was not filed by the Applicant.  Without the filing and approval of a terminal disclaimer to the abovementioned co-pending application, the provisional ODP rejection is maintained.

The claim objection of claims 1, 10-12, 15, 17, 19, 22-25, 34, 45, 47, and 49 is withdrawn per amendments and cancellation of claims 17, 19, 34, 45, 47, and 49. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the claim recites the phrase, “R14a and R14b together with the carbon atom to which they are attached form cyclopropyl”.  The formulas of ULM in claim 10 only recite instant variable R14a, and failed to recite instant variable R14b.  Accordingly, such phrase introduced ambiguity into the metes and bounds of claim 10, which rendered the claim indefinite.

Regarding claim 54, the claim recites the following structure on pg. 102 of the claim set:


    PNG
    media_image1.png
    214
    330
    media_image1.png
    Greyscale
 , wherein the abovementioned structure is blurry and illegible.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.
Regarding claims 55-57, the claims are dependent of claim 54, and they failed to correct the indefiniteness issue of claim 54, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 10 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

a)	Regarding claim 10, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound having the chemical structure of PTM-L-ULM.  The subject matter in claim 10 is drawn to a limited embodiment of PTM-L-ULM.
The scope of claim 10 is broader than the scope of claim 1 because claim includes species that is outside of ULM (e.g. the stereochemistry of the hydroxyl group is racemic).  Because the scope of claim 10 is broader than claim 1, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claim be amended in a manner such that the scope of claim 10 is commensurate with the scope of claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to drawn to a compound having the structure of PTM-L-ULM, pharmaceutical composition thereof or a method of treatment via the compound thereof.

Claims 1, 5, 8-16, 20, 22-25, 29, 30, 36-44, and 53-57 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.

Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
16/372,345
1, 9-13, 15-25, 29, 33, and 35-46
Yes

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned co-pending application are drawn to a compound having the structure of PTM-L-ULM, pharmaceutical composition thereof or a method of treatment via the compound thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned co-pending application described the instant compounds, wherein the definitions of instant variable PTM are described differently,
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound having the same therapeutic utility (e.g. SMARCA2/SMARCA4 inhibitor, etc.).  As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned co-pending application. 
As recited above, the compound in the conflicting claims of abovementioned co-pending application is the instant compounds.  However, these conflicting claims may described the definitions of instant variable PTM differently.
Structural similarity is the touchstone of the nonobviousness inquiry for patents claiming a novel chemical compound. Eisai Co. v. Dr. Reddy's Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). In this case, the compounds are the same; i.e., they have the same atomic composition and the same atomic connectivity. For this reason, one of ordinary skill in the art would anticipate that this is the same compound.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the structure of the abovementioned co-pending application is excluded as the instant compounds of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant compound forms and that of the conflicting claims of the abovementioned co-pending application to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claims 37, 53, and 54 are objected to because of the following informalities:  
Regarding claim 37, the claim recites the phrase, “comprises one or more additional bioactive agents other compound of claim 1, or a combination thereof”.
Such expression can be clarified by reciting -- comprises one or more additional bioactive agents, another compound of claim 1, or a combination thereof --.

Regarding claim 53, the claim recites the phrase, “the compound is effective in treating or ameliorating at least one symptom”.
For consistency, such expression can be clarified by reciting -- the compound or pharmaceutically acceptable salt thereof is effective in treating or ameliorating at least one symptom --.

Regarding claim 54, the claim recites the phrase, “pharmaceutically acceptable salt thereof of any of the foregoing”.
For consistency, such expression can be clarified by reciting -- pharmaceutically acceptable salt thereof  --.
Appropriate correction is required.

Conclusion
Claims 1, 5, 8-16, 20, 22-25, 29, 30, 36-44, and 53-57 are rejected.
Claims 37, 53, and 54 are objected.
Claims 2-4, 6, 7, 17-19, 21, 26-28, 31-35, and 45-52 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626